        Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


Andrew Yang, Jonathan Herzog, Hellen       ECF CASE
Suh, Brian Vogel, Shlomo Small, Alison
Hwang, Kristen Medeiros and Dr. Roger      CIVIL ACTION: 33-cv-3325 (AT)
Green, individually and on behalf of all
others similarly situated,
                                           FIRST AMENDED
                         Plaintiffs,       EMERGENCY     COMPLAINT            SEEKING
                                           RELIEF UNDER FRCP 65(B)
       v.

New York State Board of Elections,

                        Defendant.




    MEMORADUM OF LAW IN SUPPORT OF PLAINTIFFS’ EMERGENCY
APPLICATION TO INVALIDATE NEW YORK ELECTION LAW § 2-122-a (13) AND
REINSTATE THE NEW YORK DEMOCRATIC PARTY PRESIDENTIAL PRIMARY
                        ON JUNE 23, 2020




                                                          Jeffrey M. Kurzon
                                                          Leonard M. Kohen

                                                          Kurzon Kohen LLP
                                                          Attorneys for Plaintiffs
                                                          305 Broadway, Fl 7,
                                                           New York, N.Y. 10007
                                                           Office/Fax. 212.203.8918
                                                           www.Kurzon.com
             Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 2 of 24



                                                 TABLE OF CONTENTS


Preliminary Statement…………………………………………………………………………...3
Introduction………………………………………………………………………………………4
Jursisdiction and Venue ……………………………………………………………………....5-6
Facts…………………………………………………….………………………………………6-8
Argument……………………………………………………………………………………...8-18
11th Amendment......................................................................................................................18-23
Conclusion…………………………………………………………………………………...23-24




                                                                   2
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 3 of 24




                                PRELIMINARY STATEMENT
       Plaintiffs, Andrew Yang, who was a candidate for U.S. president in the primary election

of the Democratic Party, and the other individuals, who were anticipated delegates to the national

convention, brought this action seeking, by this motion, emergency relief to reinstate the Primary

Election for New York State on June 23 and invalidating the underlying new “law” that came

into being on April 3, through which the defendants, viz. State Board of Elections, claim entitles

them to cancel the New York Presidential Primary Election.




                                                 3
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 4 of 24



                                         INTRODUCTION


                                       The Parties to this Action


           i.      Plaintiffs


   There are eight plaintiffs to this Action (First Amended Complaint, ECF Dkt. No. -- , pp. 8-

40) with additional plaintiffs still possible; this action impacts the more than six million

Democratic Party voters in New York State. This action presents national implications up to and

including that will affect the outcome of the Democratic Party national convention this August in

Milwaukee (FAC pp. 58, 70). Each of the Plaintiffs are United States citizens (FAC p. 8) and

residents of New York. The lead plaintiff, Andrew Yang (“Yang”) ran for President of the

United States for more than two years ending this past February 11 (see FAC p. 10) and the other

seven Plaintiffs are running to be delegates at the Democratic National Convention (FAC pp. 15,

19, 23, 27, 31, 35 and 39).


   Plaintiffs, although candidates, are also voters in the Democratic Party, registered in New

York (FAC 11, 14, 18, 22, 26, 30, 34 and 38). The Plaintiffs are not only taking this action to

assert their rights, they also act herein on behalf of all voters who are similarly impacted by

being denied the right to vote by the Defendant (FAC 5, 6, 47, 67, 68 and 85).


   Counsel to Plaintiffs have styled this action in the caption and pleadings as attorneys to all

other similarly situated, as it is the undersigned’s belief that Defendant’s have violated Plaintiff’s

constitutional rights and those of more than six million registered Democratic Party voters in the

State of New York, but taking official State action that indirectly strips away the rights all

Democratic Party voters in our nation.


                                                  4
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 5 of 24



           ii.     Defendant and Additional Anticipated Defendants


       Defendant New York State Board of Elections is an agency of the New York State

government with the duty to uphold the State’s election laws (FAC 41) The Defendant “does

business” and transacts its operations within this Court’s jurisdiction (FAC 42) and one if its

Democratic Party’s Commissioners, Douglas Kellner (“Kellner”), also an anticipated defendant,

has appeared already in this action (FAC 42, ECF Dkt. No. 4). This Court granted Plaintiffs’

letter motion seeking leave to amend the First Amended Complaint, which they must do before

noon tomorrow, May 1, whereby Plaintiffs will add additional defendants in this action (see ECF

Dkt. 10), See Order, ECF Dkt. No. 11. Plaintiffs will also add additional defendants to ensure

complete subject matter jurisdiction by this Court.


           iii.    Intervenors


       ECF Dkt. No. 12 is an attempted appearance by attorney counsel Penny Mintz. Because

of the strict filing deadline of this memo of law, counsel for Plaintiffs has not yet had time to

consider potential intervenors. Generally and notwithstanding Plaintiffs’ rights, counsel submits

the more voices that are heard the better to protect our democracy and right to vote.


                                 JURISDICTION AND VENUE


       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

(federal question), §1343 (a) (3) (equal rights) and § 1343(a) (3) (right to vote). Federal questions

of law herein pertain inter alia to the First and Fourteenth Amendments to the U.S. Constitution

that thereby belong in Federal court. (FAC 44, 47). Venue is appropriate in this Court because




                                                  5
           Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 6 of 24



Defendants transact and do business in this District [U.S. Southern District of New York] and the

acts complained of occurred in this District (FAC pp. 45-46).


         As the State has denied Plaintiffs their constitutionally guaranteed federal constitutional

and other civil rights, this Court is the best forum for resolving these disputes. (FAC p. 47).


         The 11th Amendment (discussed infra. See P. 18) to the Constitution states:


         The Judicial power of the United States shall not be construed to extend to any suit in law
         or equity, commenced or prosecuted against one of the United States by Citizens of
         another State, or by Citizens or Subjects of any Foreign State.

         The Eleventh Amendment to the U.S. Constitution is not a bar to this suit because the

Plaintiffs are solely residents/voters/citizens of New York, it would unconscionable if Citizens of

the United States were unable to redress harm by the States in Federal Court (see, e.g., Brown v.

Board of Education of Topeka, 347 U.S. 483 (1954)) (FAC p. 48). As the Ex Parte Young doctrine

209 U.S. 123 (1908) seems to apply (discussed infra), Plaintiffs have obtained leave to amend their

complaint, which they will do so as to preserve the summary judgment matter jurisdiction of this

Court.


                                              FACTS


    The Defendant purports to justify the actions that it took underlying this lawsuit, i.e., in

cancelling the Democratic Presidential Primary election in New York, upon the COVID-19

crisis. (FAC P. 49-53). The Democratic Presidential primary election was originally scheduled

for April 28, 2020 (FAC P. 54), but was delayed because of COVID-19 to coincide with the

previously planned Federal, State and local elections to occur on June 23, 2020 (FAC P. 3, 4, 6

and 61 et. seq.).

                                                  6
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 7 of 24



    Plaintiffs met the requirements for the April 28, 2020 (rescheduled to June 23, 2020) election

by complying with the New York Election Law. (FAC 56, FAC Exs. No. A-H). Hundreds of

other would-be delegate candidates did the same (see e.g FAC exs. I and K).


    Despite performing the exhaustive work of gathering signatures this past January and

February, Defendant never afforded the Plaintiffs procedural or substantive due process, namely

that a yet-to-be enacted law would subject them their complete omission from the ballot, action

that the Defendant undertook pursuant to a resolution that Defendant passed on April 27, 2020

(the “Resolution”). See ECF Dkt. No. 4, pp 3-4); see also ECF Dkt. Nos. -- - ---, FAC Exs. No.

A-H where Plaintiffs document their arduous work to achieve ballot in New York State.


    Defendants have argued in the news they did this because of the COVID-19 pandemic and

that Plaintiffs suspended their campaigns, but Plaintiff Yang nor the other Plaintiffs actually

terminated their campaigns (see FAC Ex. A, Yang Aff. ,p. 5 “This suspension was not a

termination” [see also id., p. 6]: “By suspending my campaigning and ceasing to raise funds for

my committee, I ...believed and expected that my name would … stay on the ballot in states with

upcoming elections as my campaign had met the legal requirements and it was my intention and

hope that voters would express their preference by voting in the upcoming elections.”.


    Defendants acted pursuant to an unconstitutional law (under both New York State and

U.S. Constitutions) that the State Legislature passed in an omnibus spending bill signed by the

Governor of New York on April 3, 2020 that amended the New York election law to include the

ex post facto law, New York Election Law. §2-122-A(13); it was ex post facto because it

originated only after the Plaintiffs, and all others similarly situated, took substantial efforts to

obtain access to the ballot. Regrettably the defendants took these sinister actions, invoking the


                                                   7
             Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 8 of 24



specter of a concealed closed-door “three-men-in-a-room,” through which they denied Plaintiffs

their right to vote and other important rights such as procedural due process guaranteed by the

U.S. Constitution. Plaintiffs were never offered any opportunity to be heard before the removal

of their names from the ballot, giving rise to their contentions herein that their rights-- and the

rights of up to more than six million residents of New York -- were being violated. See FAC,

Plaintiff’s Exs. A-H, pp. 7-8 et. seq.).


                                           ARGUMENT


 NEW VOTING LAW THAT CANCELS PRESIDENTIAL PRIMARY BY OMITTING

   ALL CANDIDATES BUT ONE FROM BALLOT IS NOT NEUTRAL AND IS NOT

      CONSTITUTIONAL BECAUSE CANNOT SURVIVE “STRICT SCRUTINY”


        A.      The 14th Amendment and Burdick


    The Fourteenth Amendment guarantee of "equal protection under the laws" protects voting

and safeguards the fair neutral administering of elections by the states. Common Cause/New York

v Brehm, 2020 U.S. Dist. LEXIS 4911, *69; 2020 WL 122589; No. 17-CV-6770 (AJN)

(S.D.N.Y. Jan. 10, 2020) (citing U.S. Constitution Fourteenth Amendment and Reynold v.

Simms, 377 U.S. 533, 561-562 (1974)). "It is beyond cavil that 'voting is of the most

fundamental significance under our constitutional structure.'" Burdick v Takushi, 504 U.S. 428,

433 (1992); any undue burdens upon the right to vote implicate the First and Fourteenth

Amendments. Id.




                                                  8
            Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 9 of 24



    The States’ power to freely regulate their own elections is most commonly associated with

“Time, Place and Manner” regulations for holding elections.1 See Burdick, 504 U.S. at 433

(citing U.S. Constitution art. I, sec. 4). On the other hand, the right of individuals to vote is the

foundation from which all other rights flow2: "Especially since the right to exercise the franchise

in a free and unimpaired manner is preservative of other basic civil and political rights, any

alleged infringement of the right of citizens to vote must be carefully and meticulously

scrutinized." Reynolds, 377 U.S. at 562. A right to vote that a plaintiff “seeks to vindicate” as

constitutional under the Fourteenth Amendment depends on the severity of the restriction of such

right; one key measure of “reasonableness” of the restriction considers whether such restriction

on voting is neutral nondiscriminatory restrictions. Here the new “law” that the Defendant

purports to follow is patently discriminatory and non-neutral as it applies to some candidates and

not others as it only protects the right of the “presumptive” presidential nominee [former U.S.

Vice-President Joseph Biden] to be on the ballot but singularly and alone, which is patently

unreasonable and unconstitutional. N.Y. Election Law §2-122-A(13) is vague, ill-defined (see

FAC p. 83) and constitutes an ex post facto law (F.A.C. p. 82), and violates Plaintiff’s rights,




1
  Notwithstanding that it is the prerogative of Congress to oversee the conduct of presidential and vice-presidential
elections and to set the qualifications for voters for electors for those offices, Oregon v. Mitchell, 100 U.S. 112, 124
(1970), each State has the power to prescribe the qualifications of its officers [including delegates chosen by State
parties] and the manner in which they shall be chosen. Sugarman v Dougall, 413 U.S. 634, 647 (1973). There is “no
question” that the U.S. Constitution, Article 2, Sec. 1, which provides that "Each State shall appoint, in such
Manner as the Legislature thereof may direct, a Number of Electors . . ." to choose a President and Vice President,
“grants extensive power to the States to pass laws regulating the selection of electors.” William v. Rhodes, 393 U.S.
23, 29 (1968). Power inheres in the State by virtue of its obligation "to preserve the basic conception of a political
community." Sugarman, 413 U.S. at 647.
2
  See Common Cause/New York, 2020 U.S. Dist. Lexis 4911, *69. As the U.S. Supreme Court in Dunn v. Blumstein
instructively summarized its conclusion upon review of the prior case law, “There is no need to repeat now the
labors undertaken in earlier cases to analyze this right to vote and to explain in detail the judicial role in reviewing
state statutes that selectively distribute the franchise. In decision after decision, this Court has made clear that a
citizen has a constitutionally protected right to participate in elections on an equal basis with other citizens in the
jurisdiction.” 405 U.S. 330, 336 (1972) (collecting cases citing inter alia Reynold v. Simms, 377 U.S. 533 (1974) and
Kramer v. Union Free School District, 395 U.S. 621 (1969)).

                                                           9
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 10 of 24



particularly inter alia their constitutional rights to equal protection. FAC 90, 106; see U.S. and

N.Y. Constitutions, Fourteenth Amendments, and 42 U.S.C. § 1983.


    In Burdick, the U.S Supreme Court examined a claimed right to vote and even weighed the

“voting right” based on how a plaintiff him or herself valued the right: the Berdick plaintiff was

claiming his right to vote included the right to write-in Donald Duck as a protest vote. Berdick,

504 U.S. at 438. That Court consequently determined that the state had legitimate interest in the

two-stage primary/general election process of winnowing out candidates; the prohibition there

against write-in voting was a legitimate means of averting sore-loser candidacies. Id.


    Statutes affecting constitutional rights must be drawn with "precision," and must be

"tailored" to serve their legitimate objectives. Dunn v Blumstein, 405 U.S. 330, 333 (1972) . In

the present action, if the Defendant keeps the “presumptive” nominee on the June 23 ballot for

the New York presidential primary, and conducts “down-ballot” elections in voting districts

where an estimated 98 percent of where voters reside (See FAC p. 71-74), its reasoning fails to

satisfy strict scrutiny. It is only in the districts most easy for voters to social distance that do not

have local State or contested Congressional primaries. (See F.A.C. p. 72). When considering the

COVID-19 argument to cancel the election (where Kellner called it “frivolous” to hold a

presidential primary (F.A.C. p. 68), the court must take great scrutiny to challenge the State

action to ask why the top-of-the-ticket is being cancelled by the State, but not the other elections

still scheduled for June 23 and when all New York Demorats will be allowed to vote by mail

(F.A.C. pp. 4, 62-63, 99).




                                                   10
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 11 of 24



    The Anderson-Burdick balancing test3 governs the constitutionality of laws regulating the

right to vote. The U.S. Supreme Court laid out the framework in Anderson v. Celebrezze, 460

U.S. 780, 788-89 (1983) and Burdick v. Takushi, 504 U.S. 428, 433-34 (1992). Anderson-

Burdick scrutiny is a flexible test that aims to balance citizens' constitutional right to vote against

states' legitimate interests in regulating elections.


    The Anderson-Burdick test requires courts to "weigh 'the character and magnitude of the

asserted injury to the . . . rights that the plaintiff seeks to vindicate' against 'the precise interests

put forward by the State as justifications for the burden imposed by its rule,' taking into

consideration 'the extent to which those interests make it necessary to burden the plaintiff's

rights.'" Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).


    The Anderson-Burdick balancing test presents a spectrum bridging across two absolutes:

Election laws that impose no burden on the right to vote are consequently subject to rational-

basis review, while laws that severely burden the fundamental right to vote, such as a poll tax,

trigger strict scrutiny, and must be "narrowly drawn to advance a state interest of compelling

importance." See Common Cause/New York, 2020 U.S. Dist. LEXIS 4911, *69-70 (citing

different cases as examples).


    The circumstances of our case magnetizes the pendulum far to the strict scrutiny side of the

spectrum: Even to describe what is at issue here as a voting “law” generously understates what

has occurred because this was not enactment of a voting law, this was the cancellation of the




3
 This U.S. District Court applied this same balancing text/criteria in Common Cause/New York v Brehm, where
Common Cause sued this same defendant with regard to its practice of voter purges from the voter registration
and prevailed; the Court held that the State Board of Elections violated the State Constitution by designating
certain registered voters as inactive and kept those voter names out of the poll books during elections.

                                                       11
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 12 of 24



presidential primary election in New York in favor of one candidate. N.Y. Election Law § 2-122-

a(13) came into being by an appropriations bill on April 3, 2020 and only, by then, after the

Plaintiff’s had secured access to the ballot. The cancellation of the June 23 New York

presidential primary -- purportedly on the basis of N.Y. Election Law § 2-122-a(13) -- deprive

the Plaintiffs of their First Amendment right to assemble and their Fourteenth Amendment right

to vote under Equal Protection. See FAC, Exs. A-H. Were it not for an emergency filing only

possible in the eleventh-hour, many other Plaintiffs could have joined this lawsuit (see, e.g. FAC

Exs., I-L reflecting non-parties’ outrage at Defendant’s action to deny their rights). As one

example, Exhibit A hereto is a letter from an accounting Professor Christoper Pascale, a disabled

US Veteran, who describes his deep lifetime sacrifices to secure Yang a place on the ballot, all to

be swept away by an arbitrary and ill-conceived April 27 resolution made by the Defendant. This

Court must deem New York Election Law § 2-122-a(13) to be unconstitutional because it strips

ballot access away from Plaintiffs, and others similarly situated, who met all the requirements

through exhaustive efforts and enabled only by great sacrifice.


    It is important for the Court to notice that the voter’s right to vote (and each of the Plaintiffs

are voters) and the candidate’s right to qualify to attain ballot access are comparable

“overlapping” and “intertwined” rights. See William v. Rhodes, 393 U.S. 23, 30 (1968) and Lubin

v. Panish, 415 U.S. 709, 716 (1974); see also Burdick, 504 U.S. at 438 (citing Bullock v. Carter

– 405 U.S. at 143 – reasoning that “the rights of voters and the rights of candidates do not lend

themselves to neat separation; laws that affect candidates always have at least some theoretical,

correlative effect on voters.”). Here, the other “delegate”/voter Plaintiffs have already expressed

that they favored casting a vote for Yang; consequently Yang’s right to ballot access is at least

equal to the rights of the other Plaintiffs to vote.


                                                   12
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 13 of 24



   The standard of rigor that applies to Yang’s right to ballot access – as a presidential primary

candidate – applies with the same force here to the other Plaintiffs (apart from their being voters)

as delegates to Yang as a primary presidential candidate. This is because, in New York, a voter

only indirectly votes for a presidential candidate by supporting a delegate or delegates committed

to him or her.


   The Second Circuit has noted that, in the context of delegates to a national party convention,

the right to vote for electors /delegates to the national party convention to influence party

platform is meaningful – apart from the presidential primary candidate. See, e.g., Rockefeller v

Powers, 74 F. 3d 1367,1380 (2nd Cir. 1995) (“Although popular attention may well focus on the

number of delegates pledged to each candidate at the convention, the delegates themselves will

also cast votes on platform issues and issues of party governance. No doubt, the chief purpose of

many voters will be to send a message on presidential candidates at the Convention in

Milwaukee (FAC pp. 58, 70). . . .In short, registered Republicans in each district will be electing

a slate of three people who are pledged to vote for a particular candidate, who may be freed to

vote for anyone, and who will vote at the convention on other issues as well.”); see also

Statement from presidential campaign for Bernie Sanders, re “an outrage, a blow to American

democracy” (F.AC. p 68)

             B.     The Importance and Constitutional Necessity of Procedural Due Process



   11th Circuit and 5th cases desribe a “fundamental unfairness” standard that has not been

embraced by the Second Circuit, but there is a more straightforward argument for denial of

Plaintiff’s denial of procedural due process.




                                                 13
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 14 of 24



   Procedural due process requires the state to provide a hearing with notice when depriving

someone of a substantive right. Because ballot access implicates First Amendment rights, a

candidate’s removal from the ballot must be accompanied by a hearing with notice. See Rivera-

Powell v. New York City Bd. Of Elections, 470 F.3d 458, 464 (2d Cir. 2006) (procedural due

process requirements were satisfied “because the state provided Rivera–Powell with a pre-

deprivation hearing and an adequate judicial procedure by which to challenge any alleged

illegalities in the Board's action”); Thomas v. New York City Bd. Of Elections, 898 F.Supp.2d

594, 599 (S.D.N.Y. 2012) (same); Marchant v. New York City Bd. Of Elections, 815 F.Supp.2d

568, 579 (E.D.N.Y. 2011) (same). The Second Amended Complaint will assert that neither

Plaintiffs nor those similarly situated received any notice from Defendant and future Defendants.

   The touchstone for determining whether the hearing must be provide pre-deprivation (i.e.

before ballot removal) or may be provided post-deprivation is whether “the state conduct in

question is random and unauthorized” or “pursuant to an established state procedure.” Rivera-

Powell, 470 F.3d at 465. “[W]hen the deprivation is pursuant to an established state procedure,

the state can predict when it will occur and is in the position to provide a pre-deprivation

hearing. Under those circumstances, ‘the availability of post-deprivation procedures will not,

ipso facto, satisfy due process.’” Id. (quoting Hellenic American Neighborhood Action

Committee v. City of New York, 101 F.3d 877, 880 (2d Cir.1996)) (internal citations omitted).

   Here, the Board acted pursuant to a statute and convened a meeting for the precise purpose of

making the determination. Plaintiffs do not have to speculate to know that it was foreseeable to

the Commissioners that they would be determining whether to kick candidates off the ballot –

they publicly announced that they would be deliberating over and deciding this issue, weeks

before they actually made the decision. Here’s Kellner speaking on the eve of Bernie’s



                                                14
           Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 15 of 24



announcement: https://www.cityandstateny.com/articles/politics/campaigns-elections/new-york-

presidential-primary-likely-canceled.html

         Under these circumstances, they were required to provide aggrieved candidates with (1)

notice of a hearing and (2) an opportunity to be heard and present defenses before they could

remove them from the ballot. Plaintiffs’ ability to seek judicial review after the fact is

insufficient under Rivera-Powell.

    Plaintiffs nor other campaigns received notice of the April 27 meeting. It will be plead in the

Second Amended Complaint that another campaign asked if they could appear at the

Commissioners’ meeting to present evidence or argument, and they were told that we could not

(because of the technical limitations of the Webex system used to conduct the meeting).

         The Second Amended Complaint will please that the lack of process becomes more stark

when considering the length of time the Board sat on its decision – the statute was enacted April

34, the Commissioners were quoted in the news as considering this issue as soon as Senator

Sanders announced his suspension on April 8. But the Defendant did not decide the issue until

April 27 (and now they’re arguing that this lawsuit needs to be decided in less than a week, ECF

Dkt No. 4). The Board’s selective sense of urgency belies any argument that they could not have

provided Plaintiffs with a proper hearing.



              C.        Retroactivity of application of § 2-122-A(13) of the Election Law Denies

                                   Plaintiffs Constitutional Rights to Due Process




4
 Note, the F.A.C. incorrectly states that the Election Law was signed into effect on April 13, but it was April 3,
2020.

                                                          15
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 16 of 24



   Attorney Malcom Seymour’s argument in his April 26 letter to the Defendant argues that the

Defendant should not apply a law retroactively (see F.A.C., Ex. K)



   Conduct-regulating statutes such as § 2-122-A(13) of the Election Law are presumed not to

apply retroactively unless the legislature clearly signals that they should reach past conduct. As

Seymour writes on page 3 of his letter to Defendant on April 26:

 [A]pplication of a new statute to conduct that has already occurred may, but does not necessarily,
have ‘retroactive’ effect upsetting reliance interests and triggering fundamental concerns about
fairness. . . . A statute has retroactive effect if ‘it would impair rights a party possessed when he
acted, increase a party's liability for past conduct, or impose new duties with respect to transactions
already completed,’ thus impacting ‘substantive’ rights. . . .

In light of these concerns, “[i]t takes a clear expression of the legislative purpose ... to justify a
retroactive application” of a statute, which “assures that [the legislative body] itself has
affirmatively considered the potential unfairness of retroactive application and determined that it
is an acceptable price to pay for the countervailing benefits.” . . . The expression of intent must be
sufficient to show that the Legislature contemplated the retroactive impact on substantive rights
and intended that extraordinary result. Even within the same legislation, language may be
sufficiently clear to effectuate application of some amendments to cases arising from past conduct
but not others with more severe retroactive effect.


Regina Metropolitan Co., LLC v. New York State Division of Housing and Community Renewal, -
- N.E. 3d ---, 2020 WL 1557900, at *10-11 (N.Y., April 2, 2020) (quoting Landgraf v. USI Film
Prods., 511 U.S. 244, 144 S.Ct. 1483, 128 L.Ed.2d 229 (U.S. 1994); Gleason v. Gleason, 26
N.Y.2d 28, 36 (N.Y. 1970)) (internal citations omitted).


   The retroactive application of § 2-122-A(13) would severely impact aggrieved candidates’ core

substantive rights. Invoking this provision against Yang and similarly situated candidates would

subject them to the prospect of involuntary ballot removal, notwithstanding their satisfaction of all

legal prerequisites for ballot access. Because of the severity of this potential deprivation, the

presumption against retroactive application must operate with maximum force.




                                                  16
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 17 of 24



   Section 2-122-A(13) was not on the books when Yang or other similarly situated candidsates

announced the partial suspension of their campaigns. Yang had no opportunity to conform his

conduct (by exploring alternatives to formal “suspension”) to avoid adverse application of this

new provision. The presumption against retroactive application dictates that, if the legislature truly

intends to deprive a candidate of political rights by surprise and without prior notice, it must clearly

say so. Because the statute here does not clearly state that it applies to announcements made before

the law’s passage, the presumption is not overcome. The law should not be interpreted to apply to

announcements made prior to April 3.



                D.      Defendant’s Actions Violated Plaintiff’s First Amendment Rights

       With limited exceptions for elected judges, restrictions on the political speech of political

candidates are subject to strict scrutiny, and rarely upheld. Speech rights are implicated by the

statute because it allows the Defendant to remove a candidate from the ballot if the candidate

publicly announces the suspension of his campaign. Suspension itself is not the trigger, speech

is – and this is core political speech. This is the text of the law Plaintiff are challenging:


       Notwithstanding any inconsistent provision of law to the contrary, prior to forty-five days
       before the actual date of a presidential primary election, if a candidate for office of the
       president of the United States who is otherwise eligible to appear on the presidential
       primary ballot to provide for the election of delegates to a national party convention or a
       national party conference in any presidential election year, publicly announces that they
       are no longer seeking the nomination for the office of president of the United States, or if
       the candidate publicly announces that they are terminating or suspending their campaign,
       or if the candidate sends a letter to the state board of elections indicating they no longer
       wish to appear on the ballot, the state board of elections may determine by such date that
       the candidate is no longer eligible and omit said candidate from the ballot.


   Nowhere does it say that suspension itself disqualifies a candidate. To the extent that the law

creates new adverse consequences (ineligibility to run as a candidate) for making certain types of

                                                  17
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 18 of 24



political speech, it is a content-based speech regulation subject to strict scrutiny under the First

and Fourteenth Amendments. Depriving Yang and others similarly situated of his right to be on

the ballot because of something he said is a violation of his rights under the First

Amendment. See Dinler v. City of New York, 04-CV-7921 (RJS)(JCF), 2012 WL 4513352, at

*22 (S.D.N.Y. Sept. 30, 2012) (laws prohibiting certain campaign-related speech are “content-

based” restraints on speech, subject to a heightened form of strict scrutiny because they pertain to

political speech). “When a law burdens core political speech, we apply ‘exacting scrutiny,’ and

we uphold the restriction only if it is narrowly tailored to serve an overriding state interest.”

McIntyre v.Ohio Elections Comm'n, 514 U.S. 334, 347 (1995).

       The law here was not narrowly tailored, because it did not look at whether candidates had

in fact suspended their campaigns. It is possible, and is in fact the case for Yang and other such

as Senator Sanders, that they may wish to assist in party unification efforts by making certain

public statements. Even after making these statements, their campaigns may continue to operate,

and may remain a going concern. Candidates should not be punished with ballot removal

because of what they say, especially when their public statements might not be a complete

indication of what their campaigns are doing.



The 11th Amendment of the U.S. Const. Does Not Bar Jurisdiction of this Court by

Sovereign Immunity in this Action as all Plaintiffs are New York Residents, Citizens,

Candidates and Most Importantly New York Voters and the United State’s Supreme Court

Doctrine of Ex Parte Young Protects Federally Guaranteed Rights, Particularly Civil

Rights Such as Voting Rights




                                                  18
            Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 19 of 24



    On April 29, 2020, the Court directed Plaintiffs to submit a memorandum of law in support

of their application seeking emergency relief by April 30, 2020, and Defendant to respond by

May 1, 2020. (ECF Dkt. No. 5.)

    Judge Torres ordered on April 30 (ECF Dkt. No. 9) that the parties' briefs shall address the

question of the Court's subject matter jurisdiction, including the effect, if any, of the Eleventh

Amendment to the United States Constitution, citing Murawski v. NY. State Bd. of Elections, 285

F. Supp. 3d 691, 695-96 (S.D.N.Y. 2018) and Tiraco v. NY. State Bd. of Elections, 963 F. Supp.

2d 184, 192- 93 (E.D.N.Y. 2013).

           Judge Torres in her April 30 order directed that the parties brief the issue of sovereign

immunity, as it applies in this action pursuant the 11th Amendment of the U.S. Constitution. She

cites only two cases that are both not determinative to this matter, each from district courts in this

circuit.

    First, in Murawski v. NY. State Bd. of Elections, 285 F. Supp. 3d 691, 695-96 (S.D.N.Y.

2018), an individual was denied ballot access and attempted to sue Defendant after failing to

make ballot access. This case is distinguishable from the present in that Murakwski did not

comply with the New York Election Law and simply complained that the signature requirements

were too arduous. In the present action, all Plaintiffs took extraordinary effort to comply with the

Election (see F.A.C. paras. 56 and 57, and Exhibits B, C, D, E, F, G, H and non-party affidavits

in Exs. I and K). Furthermore, in Murawski, the plaintiff was running for a local election, not a

Federal Election as in the present case.

           Second, Judge Torres references in her order Tiraco v. N.Y. State Bd. of Elections, 963 F.

Supp. 2d 184, 191-92 (E.D.N.Y. 2013), in which the plaintiff attempted to secure ballot access to

run for congressional office as the Independence Party candidate for the 6th Congressional



                                                    19
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 20 of 24



District in Queens, New York. In Tiraco, the plaintiff complained that the The New York City

Board of Elections, a subdivision of the Defendant herein, did not provide Plaintiff with the

requested items and instead advised Plaintiff that the requested information was not to be

delivered in a timely manner before they would be useful to the plaintiff and they also claimed to

not have access to the information at the time of the plaintiff’s request (see Id., 188-89). While

pertaining to a federal (albeit third-party) election as in the present matter, it is further

distinguishable since unlike in the present action, the plaintiff did not meet the clearly set out

requirements of the New York Election Law to secure ballot access as the present Plaintiffs have

dutifully and righteously done.

        In Tiraco, the Judge Matsumoto sets out the law as follows (citations partially omitted):

        The state may waive its sovereign immunity by consenting to suit in federal court.
        Iwachiw v. N.Y. City Bd. of Elections,217 F.Supp.2d 374, 379 (E.D.N.Y.2002). Second,
        Congress may abrogate state sovereign immunity by acting pursuant to a grant of
        constitutional authority. Id. Third, under the Ex parte Young doctrine, sovereign
        immunity does not preclude a plaintiff from seeking prospective injunctive relief or
        declaratory relief against a state official acting in his or her official capacity for ongoing
        violations of federal law. State Emps. Bargaining Agent Coal. v. Rowland,494 F.3d 71,
        95 (2d Cir.2007); Anghel v. N.Y. State Dep't of Health,947 F.Supp.2d 284, 298, No. 12–
        CV–3484, 2013 WL 2338153, at *9 (E.D.N.Y. May 29, 2013) (holding that “the doctrine
        of Ex Parte Young ... ‘allows a suit for injunctive [or declaratory] relief challenging the
        constitutionality of a state official's actions in enforcing state law’ ” (alteration in
        original) (quoting CSX Transp., Inc. v. N.Y. State Office of Real Prop. Servs.,306 F.3d
        87, 98 (2d Cir.2002))).


        The first two exceptions arguably may not apply, unless for reasons of judicial economy,

the Defendant will allow this Federal case to continue (rather than have Plaintiffs buy a new

index number in New York Supreme Court) or the State’s good attorney general cannot ethically

defend the Defendant’s actions to disenfranchise New York voters. However, the Ex Parte

Young exception clearly does apply and allows this court to accept jurisdiction.




                                                   20
          Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 21 of 24



        The Ex Parte Young doctrine is the law of our land and applies to this action to allow this

court jurisdiction (Ex Parte Edward T. Young, Petitioner, 209 U.S. 123 (1908). It allows suits in

Federal courts for injunctions against officials acting on behalf of the states of the union to

proceed despite the State’s sovereign immunity, when the State has acted against Federal law or

contrary to the Constitution, as is the situation herein has been plead by Plaintiffs (see F.A.C.

para. 80 et. seq.).

        Defendant’s Resolution passed April 27 (see ECF Dkt. No. pps. 3-4) is an interpretation

of §2-122-A(13) of the NY Election Law and for whatever reason, Defendant’s failed to consider

the constitutional rights of New York voters and candidates that would be infringed by removing

duly qualified candidates pursuant to this ex post facto law passed after the candidates had

dutifully done the work to comply with and achieve ballot access under the relevant provisions

of the New York Election Law. Plaintiffs have argued in the F.A.C. that §2-122-A(13) of NY

Election Law infringes their constitutional rights, most germanely their right to vote.

        Here, Plaintiff’s have not sued Commissioner’s Douglas Kellner and Andrew Spano,

individually, as officers of the State, but as this is an emergency action under FRCP 65, suing the

Defendant board was done for judicial economy (finding the individual officers in a timely

manner during the COVID-19 pandemic, and finding a process server at this time, is simply not

reasonable). This matter has been rendered moot by Judge Torres’ Order in ECF Dkt. No. 11,

granting Plaintiff leave to amend to add additional defendants. At the time of this submission to

the Court, Plaintiff’s intend to add as many additional Defendants as reasonable to secure justice

and the rights of their clients.




                                                 21
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 22 of 24



       If the court were to decline jurisdiction on the basis of sovereign immunity, it would be a

miscarriage of justice and tantamount to assisting the State in stripping Plaintiffs of their

Constitutionally guaranteed rights and probably immediately appealed to the 2nd Circuit.

Additionally, there is evidence that §2-122-A(13) of NY Election Law and the resulting

interpretation through the April 27 Resolution by Commissioners Gellner and Spano violates the

NY State Constitution - and that if this Court declines jurisdiction, it is simply helping the State

disenfranchise voters by forcing Plaintiffs to go to State court where they may not be able to gain

timely or unbiased redress (see Center for Justicial Accountability, Inc., last visited April 30,

which argues that §2-122-A(13) of NY Election Law violates the NY Constitution because the

law is a policy law that was slipped into an appropriations bill (S7506B),

http://www.judgewatch.org/web-pages/elections/2020/good-news-for-yang-and-sanders.htm). To

rectify inartful pleading by counsel, the undersigned requested via letter motion to Judge Torres

(ECF Dk. 10, filed April 30, 2020) for leave to amend the First Amended Complaint to add

additional defendants to this action, such as Commissioners Gellner and Spano. Fortunately,

Plaintiff’s letter motion was granted to allow the filing of a Second Amended Complaint by noon

on Friday, May 1, 2020.

       One of the most helpful cases to the Court is the one cited in Kellner’s letter (ECF Dkt.

No. 4), Ashe v. Board of Elections of City of New York, Case No. CV-88-1566, 1988 WL 95427

(E.D.N.Y. Sept. 8, 1988). Ashe establishes that the 11th Amendment sovereign immunity

doctrine will not bar a suit against a state government official, acting in her or his official

capacity, as long as (1) we allege the official was acting contrary to the U.S. Constitution and (2)

we seek only injunctive, not monetary, relief. “Ex Parte Young, as noted above, allows for

injunctive relief against state officers. In Young, the Court noted that ‘a particular relation’



                                                  22
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 23 of 24



between the officer or agency sued and the constitutional violation was necessary to find

liability.” Ashe, 1988 WL 95427, at *2. The decision in Ashe centered largely on whether Board

of Elections officials had the “particular relation” required to be properly named as defendants

under Young. The Court held emphatically that the BOE’s plenary supervision of elections

within the state made the BOE officials the correct defendants. Id. at *3. In the present case, the

‘particular relation’ is even more clear cut, because the statute under which candidates were

removed from the ballot vests authority in the two Democratic commissioners, and nobody

else. It is clear, from the statute and the record, that Kellner and Spano made the

decision. Plaintiffs intend to add Commissioners Kellner and Spano as Defendants in the Second

Amended Complaint.

                                                CONCLUSION

       Finally, the common sense answer is usually the best answer when it comes to

interpretation of the law. If the Federal courts cannot act to protect federally guaranteed rights by

enjoining state action, particularly as they apply to federally guaranteed civil rights, then we

cannot claim to live in a free and democratic society. States do not and cannot have carte blanche

sovereign immunity to defy the United Constitution if we are to operate in a functioning and free

federal republic. Defendants should do the right and rescind their Resolution of April and allow

Plaintiff access to the June 23, 2020 ballot.

       Plaintiffs make numerous arguments in their complaint why Federal court is the most

appropriate venue for adjudication of this dispute (see F.A.C. para. 47). As stated in the

complaint, our country has a proud history of Federal courts enforcing Federally protected rights

as they pertain to state action (See F.A.C. para. 48, citing Brown v. Board of Education of




                                                  23
         Case 1:20-cv-03325-AT Document 15 Filed 04/30/20 Page 24 of 24



Topeka, 347 U.S. 483 (1954). For these reasons, this Court must accept subject matter

jurisdiction of this action and decide with Plaintiffs.



April 30, 2020

                                       Respectfully submitted,


                                               By: _/s/ Jeffrey M. Kurzon_____
                                               Jeffrey Mead Kurzon, Esq.
                                               Bar No. JM3388
                                               Jeff@Kurzon.com


                                               By: _/s/ Leonard M. Kohen_____
                                               Leonard M. Kohen, Esq.
                                               Bar No. LK3000
                                               Leonard.Kohen@Kurzon.com

                                               KURZON KOHEN LLP
                                               305 Broadway, FL 7
                                               New York, NY 10007
                                               Phone/Fax: 212-203-8918
                                               www.Kurzon.com
                                               Attorneys for Plaintiffs,
                                               and all others similarly situated




                                                  24
